


Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) dated as of
                        , 200    , by and between AMAG Pharmaceuticals, Inc., a
Delaware Corporation (the “Company”); and                               , a
director and/or officer of the Company (the “Indemnitee”):

 

WITNESSETH:

 

WHEREAS, the Indemnitee is presently serving as a director and/or officer of the
Company, and the Company desires the Indemnitee to continue in such capacity;

 

WHEREAS, the Company and the Indemnitee recognize the substantial increase in
corporate litigation in general as well as the adoption of recently implemented
corporate governance legislation, subjecting officers and directors to expensive
litigation risks, including, in certain circumstances, expenses of defending a
claim regardless of its merit;

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as the Indemnitee, to serve as officers and
directors of the Company and to indemnify its officers and directors so as to
provide them with the maximum protection permitted by law;

 

WHEREAS, in view of these considerations, the Company desires to provide,
independent from the indemnification to which the Indemnitee is otherwise
entitled by law and under the Company’s certificate of incorporation and by-laws
(the “Charter Documents”), indemnification to the Indemnitee and advances of
expenses, all as set forth in this Agreement to the maximum extent permitted by
law;

 

NOW, THEREFORE, to induce the Indemnitee to continue to serve in the
Indemnitee’s present capacity, to provide greater certainty as to the
Indemnitee’s rights and obligations, and in consideration of the premises and
the mutual agreements set forth in this Agreement, the Company and the
Indemnitee agree as follows:

 

1.             Continued Service.  The Indemnitee agrees to continue to serve as
a director and/or officer of the Company at the Company’s will (or under
separate agreement, if such agreement exists), in the capacity that the
Indemnitee currently serves, for so long as the Indemnitee is duly elected or
appointed and qualified in accordance with the Charter Documents or until the
Indemnitee resigns in writing in accordance with applicable law or the
Indemnitee’s employment agreement with the Company, if the same exists, expires
without extension or renewal or is terminated; provided, however, that this
Agreement shall not create any obligation on the part of the Company to retain
the Indemnitee in any such position or at any particular compensation.

 

2.             Initial Indemnity.

 

(a)           Third Party Proceedings.  The Company shall indemnify the
Indemnitee, to the

 

--------------------------------------------------------------------------------


 

fullest extent permitted by law, if the Indemnitee is a party or is threatened
to be made a party to or is otherwise involved in (including, without
limitation, as a witness) any threatened, pending or completed action, suit,
arbitration, or other alternate dispute resolution mechanism, or investigation,
inquiry, administrative hearing or any other actual, threatened or completed 
proceeding, whether civil, administrative, investigative or criminal including,
without limitation, any appeal therefrom (collectively, “Proceeding”) (other
than an action by or in the right of the Company), by reason of (or arising in
part out of) any event or occurrence related to the fact that the Indemnitee is
or was or had agreed to become a director, officer, employee and/or agent of the
Company, or is or was serving or had agreed to serve at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise (collectively, “Corporate
Status”), or by reason of any action alleged to have been taken or omitted in
such capacity, against all Expenses (as defined below), judgments, fines,
penalties and amounts paid in settlement (whether with or without court
approval), including without limitation all interest, assessments and other
charges paid or payable in connection with or in respect of the foregoing,
actually and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf
in connection with such Proceeding or any claim, issue or matter therein,
provided the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful.  The
termination of any Proceeding by judgment, order, settlement (whether with or
without court approval), conviction, or upon a plea of nolo contendre or its
equivalent shall not, of itself, create a presumption that the Indemnitee did
not satisfy the foregoing standard of conduct to the extent applicable thereto. 
As used herein, “Expenses” shall mean all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in a Proceeding, and any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement.

 

(b)           Proceedings by or in the Right of the Company.  The Company shall
indemnify the Indemnitee, to the fullest extent permitted by law if, by reason
of the Indemnitee’s Corporate Status, or by reason of any action alleged to have
been taken or omitted on the part of the Indemnitee while serving in such
capacity, the Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed Proceeding brought in the name or right
of the Company to procure a judgment in its favor against all Expenses, and to
the fullest extent permitted by law, amounts paid in settlement, including
without limitation all interest, assessments and other charges paid or payable
in connection with or in respect of the foregoing, actually and reasonably
incurred by the Indemnitee in connection with such Proceeding or any claim,
issue or matter therein, provided the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, except that no indemnification shall be made in
respect of (i) any Proceeding, claim, issue or matter as to which the Indemnitee
shall have been finally adjudicated by court order or judgment to be liable to
the Company, unless and only to the extent that the Delaware Court of Chancery
or any other court in which such Proceeding was brought shall determine upon
application that,

 

2

--------------------------------------------------------------------------------


 

despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
reasonable Expenses which the Court of Chancery or such other court shall deem
proper; and (ii) any Proceeding, claim, issue or matter in respect of which such
indemnification is expressly prohibited by applicable law.

 

(c)           Mandatory Payment of Expenses.  Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise, in defense of any Proceeding referred to
in Sections 2(a) or 2(b) hereof or in defense of any claim, issue or matter
therein, the Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee in connection therewith.  For purposes of
this Section 2 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.  If the
Indemnitee is not wholly successful in defense of such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify the
Indemnitee against all Expenses actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter.

 

(d)           Determination of Indemnification.  Any indemnification under
Sections 2(a) or 2(b) hereof (unless ordered by a court) shall be made by the
Company upon a determination in accordance with Section 3 hereof or any
applicable provision of the  Charter Documents, other agreement, resolution or
otherwise.  Such determination shall be made (i) by the Board of Directors of
the Company (the “Board”) by a majority vote of a quorum consisting of directors
who were not parties to such Proceeding, (ii) if such a quorum of disinterested
directors is not available or so directs, by independent legal counsel
(designated in the manner provided below in this subsection (d)) or (iii) by the
stockholders of the Company (the “Stockholders”).  Independent legal counsel
shall be designated by vote of a majority of the disinterested directors;
provided, however, that if the Board is unable or fails to so designate, such
designation shall be made by the Indemnitee subject to the approval of the
Company (which approval shall not be unreasonably withheld).  The Company agrees
to pay the reasonable fees and expenses of such independent legal counsel and to
indemnify fully such counsel against costs, charges and expenses (including
attorneys’ and others’ fees and expenses) actually and reasonably incurred by
such counsel in connection with this Agreement or the opinion of such counsel
pursuant hereto.

 

(e)           Advancement of Expenses.  All Expenses incurred by the Indemnitee
in the Indemnitee’s capacity as a director or officer of the Company in
connection with any Proceeding referenced in Section 2(a) or 2(b) hereof
(including, without limitation, retainers and prepaid, deposited or escrowed
amounts), shall be paid by the Company, as incurred, in advance of the final
disposition of such Proceeding in the manner prescribed by Section 3(b) hereof.

 

(f)            Company Amendments.  The Company shall not adopt any amendment to
the Certificate or By-Laws, the effect of which would be to deny, diminish or
encumber the Indemnitee’s rights to indemnity pursuant to this Agreement, the
Charter Documents, the General Corporation Law of the State of Delaware (the
“GCL”) or any other applicable law as applied to any act or failure to act
occurring in whole or in part prior to the date (the “Effective

 

3

--------------------------------------------------------------------------------


 

Date”) upon which the amendment was approved by the Board or the Stockholders,
as the case may be.  In the event that the Company shall adopt any amendment to
the Certificate or By-Laws, the effect of which is to so deny, diminish or
encumber the Indemnitee’s rights to indemnity, such amendment shall apply only
to acts or failures to act occurring entirely after the Effective Date thereof
unless the Indemnitee shall have voted in favor of such adoption as a director
or holder of record of the Company’s voting stock, as the case may be.

 

(g)           Security.  To the extent requested by the Indemnitee and approved
by the Board, the Company may at any time and from time to time provide security
to the Indemnitee for the Company’s obligations hereunder through an irrevocable
bank letter of credit, funded trust or other collateral.  Any such security,
once provided to the Indemnitee, may not be revoked or released without the
prior written consent of the Indemnitee.

 

3.                                      Certain Procedures Relating to
Indemnification and Advancement of Expenses.

 

(a)           Notice.  Except as otherwise permitted or required by the GCL, for
purposes of pursuing rights to indemnification under Sections 2(a) or
2(b) hereof, as the case may be, the Indemnitee may, but shall not be required
to, (i) submit to the Board a statement of request for indemnification
substantially in the form of Exhibit 1 attached hereto and made a part hereof
(the “Indemnification Statement”) stating that the Indemnitee is entitled to
indemnification hereunder; and (ii) present to the Company reasonable evidence
of all expenses for which payment is requested.  Submission of an
Indemnification Statement to the Board shall create a presumption that the
Indemnitee is entitled to indemnification under Sections 2(a) or 2(b) hereof, as
the case may be, and the Board shall be deemed to have determined that the
Indemnitee is entitled to such indemnification unless within 30 calendar days
after submission of the Indemnification Statement the Board shall determine by
vote of a majority of the directors at a meeting at which a quorum is present,
based upon clear and convincing evidence (sufficient to rebut the foregoing
presumption), and the Indemnitee shall have received notice within such period
in writing of such determination, that the Indemnitee is not so entitled to
indemnification, which notice shall disclose with particularity the evidence in
support of the Board’s determination.  The foregoing notice shall be sworn to by
all persons who participated in the determination and voted to deny
indemnification.  The provisions of Section 2(d) and this Section 3(a) are
intended to be procedural only and shall not affect the right of the Indemnitee
to indemnification under this Agreement; and any determination by the Board that
the Indemnitee is not entitled to indemnification and any failure to make the
payments requested in the Indemnification Statement shall be subject to judicial
review as provided in Section 6 hereof.

 

(b)           For purposes of receiving advancement of expenses pursuant to
Section 2(e) hereof, the Indemnitee shall submit to the Board a statement of
request for advancement of expenses substantially in the form of Exhibit 2
attached hereto and made a part hereof (the “Undertaking”), stating that (i) the
Indemnitee has reasonably incurred or will reasonably incur actual expenses in
defending a Proceeding and (ii) the Indemnitee undertakes to repay such amount
if it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company under this Agreement or otherwise.  Such payments
shall be made by the Company within 10 days of receipt by it of such
Undertaking.  No security shall be required in connection with any Undertaking
and any Undertaking shall be accepted without reference to the

 

4

--------------------------------------------------------------------------------


 

Indemnitee’s ability to make repayment.

 

(c)           Assumption of Defense and Selection of Counsel.  With respect to
any Proceeding of which the Company is notified under Section 3(a), the Company
shall be entitled to participate therein at its own expense and/or to assume the
defense thereof at its own expense, with legal counsel approved by the
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to the Indemnitee of written notice of its election to do so, in which case the
Indemnitee shall provide the Company such information and cooperation as the
Company may reasonably require in connection with such defense and as shall be
within the Indemnitee’s power to so provide.  After delivery of such notice from
the Company to the Indemnitee of its intention to assume the defense of the
Proceeding, the Indemnitee’s approval of Company counsel, and the retention of
such counsel by the Company, the Company will not be liable to the Indemnitee
under this Agreement for any fees and expenses of counsel subsequently incurred
by the Indemnitee with respect to such Proceeding, other than as provided below.
The Indemnitee shall have the right to retain the Indemnitee’s own counsel in
connection with such Proceeding, but the fees and expenses of such counsel
incurred after such notice, approval and retention shall be at the expense of
the Indemnitee, unless (i) the retention of counsel by the Indemnitee has been
authorized by the Company, (ii) counsel to the Indemnitee shall have reasonably
concluded that there may be a conflict of interest or position on any
significant issue between the Company and the Indemnitee in the conduct of the
defense of such action or (iii) the Company shall not in fact have retained
counsel to assume the defense of such action, in each of which cases the fees
and expenses of counsel for the Indemnitee shall be at the expense of the
Company, except as otherwise expressly provided by this Agreement.  The Company
shall not be entitled, without the consent of the Indemnitee, to assume the
defense of any claim brought by or in the right of the Company or as to which
counsel for the Indemnitee shall have reasonably made the conclusion provided
for in clause (ii) hereof. Notwithstanding the foregoing, the Company shall not
be permitted to settle any Proceeding, or any claim, issue or matter therein, on
behalf of the Indemnitee, without the prior written consent of the Indemnitee,
unless the Company assumes full and sole responsibility for such settlement and
such settlement grants the Indemnitee a complete and unqualified release in
respect of any potential or resulting liability or the Indemnitee is otherwise
fully indemnified against all such liability.

 

(d)           Notice to Insurers.  If, at the time of the receipt by the Company
of a notice of a Proceeding pursuant to Section 3(a) hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement, or the threat of the commencement, of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective applicable insurance policies.  The Company shall thereafter take all
necessary action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies; provided that no such payments by such insurers shall relieve the
Company of any liability or obligation which it may have to the Indemnitee
except as and to the extent expressly provided under this Agreement.

 

4.             Subrogation; Duplication of Payments.

 

(a)           In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute

 

5

--------------------------------------------------------------------------------


 

all documents required and shall do everything that may be necessary to secure
such rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights.

 

(b)           The Company shall not be liable under this Agreement to make any
payment in connection with any claim made against the Indemnitee to the extent
the Indemnitee has actually received payment (under any insurance policy, the
Charter Documents or otherwise) of the amounts otherwise payable hereunder.

 

5.                                      The Indemnitee’s Right to Enforce
Indemnification Provisions; Presumptions and Burden of Proof; Expenses of
Enforcement.

 

(a)           Enforcement.  If a claim for indemnification or advancement of
Expenses made to the Company pursuant to Section 3 hereof is not paid in full by
the Company within 30 calendar days after a written claim has been received by
the Company, the Indemnitee may at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim.

 

(b)           No Presumptions; Burden of Proof.  In any action brought under
Section 5(a) hereof, it shall be a defense to a claim for indemnification
pursuant to Sections 2(a) or 2(b) hereof (other than an action brought to
enforce a claim for Expenses incurred in defending any Proceeding in advance of
its final disposition where the Undertaking, if any is required, has been
tendered to the Company) that the Indemnitee has not met the standards of
conduct which make it permissible under the GCL for the Company to indemnify the
Indemnitee for the amount claimed, but the burden or proving such defense shall
be on the Company. The failure of the Company (including the Board, independent
legal counsel or the Stockholders) to have made a determination prior to
commencement of such action that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in the GCL shall not be a defense to such Indemnitee’s claim
or create a presumption that the Indemnitee has not met the applicable standard
of conduct.  In the event that a determination shall have been made pursuant to
Section 2(d) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 5
shall be conducted in all respects as a de novo trial, on the merits, and the
Indemnitee shall not be prejudiced by reason of that adverse determination.  In
connection with any determination by the Company (including the Board,
independent legal counsel or the Stockholders) or otherwise as to whether the
Indemnitee is entitled to indemnification or Expense advances hereunder, the
burden of proof shall be on the Company to establish that the Indemnitee is not
so entitled, by clear and convincing evidence.  For purposes of any
determination of good faith, the Indemnitee shall be deemed to have acted in
good faith if the Indemnitee’s action is based on the records or books of
account of the Company, including financial statements, or on information
supplied to the Indemnitee by the officers of the Company in the course of their
duties, or on the advice of legal counsel for the Company, by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company.  The knowledge and/or actions, or failure to
act, of any other director, officer, agent or employee of the Company shall not
be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.  The provisions of this Section 5(b) shall
not be deemed to be exclusive or to limit in any way the other

 

6

--------------------------------------------------------------------------------

 

circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

 

(c)           It is the intent of the Company that the Indemnitee not be
required to incur the expenses associated with the enforcement of the
Indemnitee’s rights under this Agreement by litigation or other legal action
because the cost and expenses thereof would substantially detract from the
benefits intended to be extended to the Indemnitee hereunder.  Accordingly, if
it should appear to the Indemnitee that the Company has failed to comply with
any of its obligations under this Agreement or in the event that the Company or
any other person takes any action to declare this Agreement void or
unenforceable, or institutes any action, suit or proceeding designed (or having
the effect of being designed) to deny, or to recover from, the Indemnitee the
benefits intended to be provided to the Indemnitee hereunder, the Company
irrevocably authorizes the Indemnitee from time to time to retain counsel of the
Indemnitee’s choice, at the expense of the Company as hereinafter provided, to
represent the Indemnitee in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction.  Regardless of the outcome thereof, the Company shall pay and
be solely responsible for any and all costs, charges and expenses (including
attorneys’ and others’ fees and expenses) reasonably incurred by the Indemnitee
(i) as a result of the Company’s failure to perform this Agreement or any
provision thereof or (ii) as a result of the Company or any person contesting
the validity or enforceability of this Agreement or any provision thereof as
aforesaid.

 

(d)           The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 5 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

 

6.             Additional Indemnification Rights.  Notwithstanding any other
provision of this Agreement, the Company hereby agrees to indemnify the
Indemnitee to the fullest extent permitted by law, notwithstanding that such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Company’s Charter Documents or by statute.  In the event of any
change, after the date of this Agreement, in any applicable law, statute, or
rule which expands the right of a Delaware corporation to indemnify a member of
its board of directors, an officer, or an agent, such changes shall be, ipso
facto, within the purview of the Indemnitee’s rights and the Company’s
obligations under this Agreement.  In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its board of directors or an officer, such changes, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

 

7.             Merger or Consolidation.  In the event that the Company shall be
a constituent corporation in a consolidation, merger or other reorganization,
the Company, if it shall not be the surviving, resulting or other corporation
therein, shall require as a condition thereto the surviving, resulting or
acquiring corporation to agree to indemnify the Indemnitee to the full extent
provided in Section 2 hereof.  Whether or not the Company is the resulting,
surviving or acquiring corporation in any such transaction, the Indemnitee shall
also stand in the same

 

7

--------------------------------------------------------------------------------


 

position under this Agreement with respect to the resulting, surviving or
acquiring corporation as the Indemnitee would have with respect to the Company
if its separate existence had continued.

 

8.             Nonexclusivity; Effectiveness; and Severability.

 

(a)           The right to indemnification provided by this Agreement shall not
be exclusive of any other rights to which the Indemnitee may be entitled under
the Charter Documents, the GCL, any other statute, insurance policy, agreement,
vote of stockholders or directors or otherwise, both as to actions taken or
omitted in the Indemnitee’s official capacity and as to actions taken or omitted
in another capacity while holding such office, and shall continue after the
Indemnitee has ceased to be a director, officer, employee or agent and shall
inure to the benefit of the Indemnitee’s heirs, executors and administrators. 
This Agreement shall be effective as of the date set forth on the first page and
shall apply to acts or omissions of the Indemnitee that occurred prior to, on,
and/or after such date, provided that the Indemnitee was serving in an
indemnified capacity at the time such act or omission occurred.

 

(b)           If any provision or provisions of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement and the application
of such provision to other persons or circumstances (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby, and the provision or provisions so held to be invalid, illegal or
otherwise unenforceable shall be deemed reformed to the extent (and only to the
extent) necessary to make it valid, legal and enforceable and to give the
maximum effect to the intent of the parties hereto.  Without limiting the
generality of the foregoing, if this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify the Indemnitee to the fullest extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated, and the balance of this Agreement not so invalidated shall be
enforceable in accordance with its terms.

 

9.             Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, penalties, fines and amounts paid in
settlement (including without limitation all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, penalties, fines and amounts paid in settlement) actually and
reasonably incurred by the Indemnitee or on the Indemnitee’s behalf in
connection with such Proceeding or any claim, issue or matter therein, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for the portion to which the Indemnitee is entitled.

 

10.          Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

(a)           Claims Initiated by the Indemnitee.  To indemnify or advance
Expenses to the Indemnitee with respect to any Proceedings initiated or brought
voluntarily by the Indemnitee

 

8

--------------------------------------------------------------------------------


 

and not by way of defense, counterclaim or crossclaim, except (i) to the extent
not otherwise prohibited by this Agreement, with respect to Proceedings brought
to establish or enforce a right to indemnification under this Agreement or any
other agreement or insurance policy or under the Charter Documents or any
applicable statute or other law, (ii) in specific cases if the Board has
approved the initiation or bringing of such Proceeding, or (iii) as otherwise
required under Section 145 of the GCL, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, or insurance
recovery, as the case may be; or

 

(b)           Lack of Good Faith.  To indemnify the Indemnitee with respect to
any Proceedings instituted by the Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by the Indemnitee in such Proceeding was not made in
good faith or was frivolous; or

 

(c)           Insured Claims.  To indemnify the Indemnitee for Expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, penalties, and amounts paid in settlement) to the extent such Expenses or
liabilities have been paid directly to the Indemnitee by an insurance carrier
under a policy of insurance; or

 

(d)           Claims under Section 16(b).  To indemnify the Indemnitee for the
payment of profits inuring to and recoverable by the Company pursuant to
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute, and any Expenses incurred with respect thereto; or

 

(e)           Other Court Determinations.  To indemnify the Indemnitee for any
acts or omissions, or transactions, from which a court of competent jurisdiction
finally determines an officer or director, as applicable, may not be relieved of
liability under applicable law or pertinent public policy; or

 

(f)            Fraud.  To indemnify the Indemnitee if a court of competent
jurisdiction finally determines that the Indemnitee has committed fraud on the
Company.

 

11.          Mutual Acknowledgement Regarding Public Policy.  Both the Company
and the Indemnitee acknowledge that in certain instances, federal law or
applicable public policy may prohibit the Company from indemnifying its
directors and officers under this Agreement or otherwise.  The Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the Securities and Exchange Commission (the
“SEC”) to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify the Indemnitee.

 

12.          Director and Officer Liability Insurance.  In all policies of
director and officer liability insurance maintained by the Company (if any), the
Indemnitee shall be named as an insured in such a manner as to provide the
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if the Indemnitee is a director of the
Company; or of the Company’s officers, if the Indemnitee is not a director of
the Company but is an officer thereof.

 

9

--------------------------------------------------------------------------------


 

13.          Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed by, construed and interpreted in accordance with the laws of the State
of Delaware, without giving effect to the principles of conflict of laws
thereof.

 

14.          Consent to Jurisdiction.  The Company and the Indemnitee each
hereby irrevocably consent to the personal jurisdiction of the Court of Chancery
of Delaware for any purpose in connection with any actions or Proceedings that
arise out of or relate to this Agreement.

 

15.          Modification; Survival.  This Agreement contains the entire
agreement and understanding of the parties relating to the subject matter
hereof.  This Agreement may be modified or amended only by an instrument in
writing signed by both parties hereto.  No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
the Indemnitee under this Agreement in respect of any action taken or omitted by
the Indemnitee in the Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal.  The failure by either party to enforce any rights under
this Agreement shall not be construed as a waiver of any rights of such party.
This Agreement shall survive the death, disability, or incapacity of the
Indemnitee or the termination of the Indemnitee’s service as a director and
officer of the Company and shall inure to the benefit of the Indemnitee’s heirs,
executors and administrators.

 

16.          Notices.  All notices, request, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) upon delivery, if delivered by hand and receipted for by the party to whom
said notice or other communication shall have been directed, (ii) on the first
business day after the date on which it is mailed by overnight courier service
or transmitted via facsimile or (iii) on the third business day after the date
on which it is mailed by certified or registered mail with postage prepaid:

 

(i)            If to the Indemnitee, at the address specified on the signature
page of this Agreement; and

 

(ii)           If to the Company to:

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

or to such other address as may have been furnished in writing pursuant to this
Section 16 to the Indemnitee by the Company or to the Company by the Indemnitee,
as the case may be.

 

17.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

10

--------------------------------------------------------------------------------


 

18.          Company Acknowledgement Regarding Consideration.  The Company
expressly confirms and agrees that it has entered into this Agreement and
assumed the obligations imposed on it hereby in order to induce the Indemnitee
to serve as a director, officer, employee and/or agent of the Company, and the
Company acknowledges that the Indemnitee is relying upon this Agreement in
serving in such capacity.

 

19.          Certain Terms.  For purposes of this Agreement, references to the
“Company” shall include, in addition to AMAG Pharmaceuticals, Inc., any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which AMAG Pharmaceuticals, Inc., (or any of its
subsidiaries) is a party which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that if the Indemnitee is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise, the
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as the
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued;  references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on the Indemnitee with respect to any employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, the Indemnitee with respect to an employee benefit
plan, its participants or beneficiaries; references to the masculine shall
include the feminine; references to the singular shall include the plural and
vice versa; and if the Indemnitee acted in good faith and in a manner a
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, the Indemnitee shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referenced to
herein.

 

20.          Company Compliance with Law.  Nothing in this Agreement is intended
to require or shall be construed as requiring the Company to do or fail to do
any act in violation of applicable law.  The Company’s inability, pursuant to
court order, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement.

 

21.          Prior Agreement Terminated.  Indemnitee acknowedges that this
Agreement supercedes in its entirety any prior Indemnification Agreement to
which the Company and the Indemnitee may be parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Printed Name

 

 

 

 

INDEMNITEE

 

 

 

By:

 

 

Print Name:

 

 

Address:

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

Exhibit 1

 

INDEMNIFICATION STATEMENT

 

STATE OF

)

 

 )           SS

COUNTY OF

)

 

I, [NAME], being first duly sworn, do depose and say as follows:

 

1.             This Indemnification Statement is submitted pursuant to the
Indemnification Agreement dated as of                       , 200    between
AMAG PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), and the
undersigned.

 

2.             I am requesting indemnification against charges, costs, expenses
(including attorneys’ and others’ fees and expenses), judgments, fines and
amounts paid in settlement, all of which (collectively, “Liabilities”) have been
or will be incurred by me in connection with an actual or threatened action,
suit, proceeding or claim to which I am a party or am threatened to be made a
party.

 

3.             With respect to all matters related to any such action, suit,
proceeding or claim, I am entitled to be indemnified as herein contemplated
pursuant to the aforesaid Indemnification Agreement.

 

4.             Without limiting any other rights which I have or may have, I am
requesting indemnification against Liabilities which have or may arise out of

 

 

 

5.             Attached is a copy of any and all summons, citations, subpoenas,
complaints, indictments and/or other documents that I have received in
connection with the aforementioned action, suit proceeding or claim.

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this        day of                         , 200    .

 

[Seal]

 

 

My commission expires the          day of
                                         20    .

 

--------------------------------------------------------------------------------

 

Exhibit 2

 

UNDERTAKING

 

STATE OF

)

 

 )           SS

COUNTY OF

)

 

I, being first duly sworn, do depose and say as follows:

 

1.             This Undertaking is submitted pursuant to the Indemnification
Agreement dated as of        , 200    between AMAG PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”), and the undersigned.

 

2.             I am requesting advancement of certain costs, charges and
expenses which I have incurred or will incur in defending an actual or pending
civil or criminal action, suit, proceeding or claim.

 

3.             I hereby undertake to repay this advancement of expenses if it
shall ultimately be determined that I am not entitled to be indemnified by the
Company under the aforesaid Indemnification Agreement or otherwise.

 

4.             The costs, charges and expenses for which advancement is
requested are, in general, all expenses related to

 

.

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this day of                                         , 200 .

 

 

[Seal]

 

 

My commission expires the            day of               , 20    .

 

--------------------------------------------------------------------------------
